DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka (2013/0155162).

Regarding claim 1, Ohtsuka teaches a system for printing a textile comprising: 
an inkjet printer (fig. 1, item 2) for printing a textile (fig. 1, item P) with an aqueous inkjet ink (see fig. 1); 
said aqueous inkjet ink including, 
 	a non-aqueous dispersed liquid phase ([0016]), 
a continuous aqueous phase ([0016]), 
a thermal initiator [0114], and 
a colorant ([0057]); 
said continuous aqueous phase being comprised of water ([0016]), a water miscible organic solvent ([0021]), and a surfactant ([0016]); 
said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid ([0083]) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Codos et al. (2005/0174412). 	Regarding claim 3, Ohtsuka teaches the system, as claimed in claim 1, wherein the application of heat is at a temperature greater than 100.degree. C. (Ohtsuka, [0066]). Ohtsuka does not teach wherein the application of heat is applied for more than 10 seconds. Codos teaches wherein heating time, heating temperature, ink type and substrate type are all variables of each other and gives an example of applying heat for . 
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant argues that Ohtsuka does not teach a non-aqueous dispersed liquid phase comprised of a liquid prepolymer. Applicant points to Ohtsuka, paragraph [0083] as evidence of a lack of such a teaching. However, the epoxy resin prepolymer disclosed in that very paragraph is necessarily a non-aqueous dispersed liquid phase. 
Further, Applicant argues Ohtsuka does not teach a thermal initiator. Ohtsuka, paragraph [0083] also states that the film-forming component is formed by radical polymerization. Radical polymerization requires a thermal initiator. Thus, Ohtsuka also clearly teaches a thermal initiator. 
Yet further, Applicant argues Ohtsuka does not teach wherein the continuous aqueous phase contains a water-miscible organic solvent. This is incorrect. Ohtsuka, paragraph [0108] states that acetic acid, a water-miscible organic solvent, is part of the aqueous dispersion. Thus, Examiner maintains Ohtsuka teaches a non-aqueouus dispersed liquid phase comprised of a liquid prepolymer, a thermal initiator and a water-miscible organic solvent. 
The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853